[a2018timebasedltipunitaw001.jpg]
HUDSON PACIFIC PROPERTIES, INC. AND HUDSON PACIFIC PROPERTIES, L.P. TIME-BASED
LTIP UNIT AGREEMENT This LTIP Unit Agreement (this “Agreement”), dated as of
[______] (the “Grant Date”), is made by and between Hudson Pacific Properties,
Inc., a Maryland corporation (the “Company”), Hudson Pacific Properties, L.P., a
Maryland limited partnership (the “Partnership”) and [_______] (the
“Participant”). All capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to such terms in the Plan (as defined below)
and/or the Partnership Agreement (as defined below), as applicable. WHEREAS, the
Company and the Partnership maintain the Amended and Restated Hudson Pacific
Properties, Inc. and Hudson Pacific Properties, L.P. 2010 Incentive Award Plan
(as amended from time to time, the “Plan”); WHEREAS, the Company and the
Partnership wish to carry out the Plan (the terms of which are hereby
incorporated by reference and made a part of this Agreement); WHEREAS, Section
9.7 of the Plan provides for the issuance of Profits Interest Units (as defined
in the Plan) to Eligible Individuals for the performance of services to or for
the benefit of the Partnership in the Eligible Individual’s capacity as a
partner of the Partnership; WHEREAS, Profits Interest Units constitute LTIP
Units for purposes of the Fourth Amended and Restated Agreement of Limited
Partnership of Hudson Pacific Properties, L.P., as amended from time to time
(the “Partnership Agreement”); and WHEREAS, the Administrator has determined
that it would be to the advantage and in the best interest of the Company and
the Partnership to issue the LTIP Units provided for herein (the “Award”) to the
Participant as an inducement to enter into or remain in the service of the
Company, the Partnership and/or any Subsidiary, and as an additional incentive
during such service, and has advised the Company thereof. NOW, THEREFORE, in
consideration of the mutual covenants herein contained and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto do hereby agree as follows: 1. Issuance of Award. Pursuant to the Plan,
in consideration of the Participant’s agreement to provide services to or for
the benefit of the Partnership, the Partnership hereby (a) issues to the
Participant an award of [______] LTIP Units and (b) if not already a Partner,
admits the Participant as a Partner of the Partnership on the terms and
conditions set forth herein, in the Plan and in the Partnership Agreement. The
Partnership and the Participant acknowledge and agree that the LTIP Units are
hereby issued to the Participant for the performance of services to or for the
benefit of the Partnership in his or her capacity as a Partner or in
anticipation of the Participant becoming a Partner. Upon receipt of the Award,
the Participant shall, automatically and without further action on his or her
part, be deemed to be a party to, signatory of and bound by the Partnership
Agreement. At the request of the Partnership, the Participant shall execute the
Partnership Agreement or a joinder or counterpart signature page thereto. The
Participant acknowledges that the Partnership may from time to time issue or
cancel (or otherwise modify) LTIP Units and/or other equity interests in
accordance with the terms of the Partnership Agreement. The Award shall have the
rights, voting powers, restrictions, limitations as to distributions,
qualifications and terms and conditions of redemption and conversion set forth
herein, in the Plan and in the Partnership Agreement. 2. LTIP Units Subject to
Partnership Agreement; Transfer Restrictions. (a) The Award and the LTIP Units
are subject to the terms of the Plan and the terms of the Partnership Agreement,
including, without limitation, the restrictions on transfer of Units (including,
without 1 US-DOCS\104383499.4



--------------------------------------------------------------------------------



 
[a2018timebasedltipunitaw002.jpg]
limitation, LTIP Units) set forth in Articles 11 and 18 of the Partnership
Agreement. Any permitted transferee of the Award or LTIP Units shall take such
Award or LTIP Units subject to the terms of the Plan, this Agreement, and the
Partnership Agreement. Any such permitted transferee must, upon the request of
the Partnership, agree to be bound by the Plan, the Partnership Agreement, and
this Agreement, and shall execute the same on request, and must agree to such
other waivers, limitations, and restrictions as the Partnership or the Company
may reasonably require. Any Transfer of the Award or LTIP Units which is not
made in compliance with the Plan, the Partnership Agreement and this Agreement
shall be null and void and of no effect ab initio. (b) Without the consent of
the Administrator (which it may give or withhold in its sole discretion), the
Participant shall not sell, pledge, assign, hypothecate, transfer, or otherwise
dispose of (collectively, “Transfer”) any unvested LTIP Units or any portion of
the Award attributable to such unvested LTIP Units (or any securities into which
such unvested LTIP Units are converted or exchanged), other than by will or
pursuant to the laws of descent and distribution (the “Transfer Restrictions”);
provided, however, that the Transfer Restrictions shall not apply to any
Transfer of unvested LTIP Units or of the Award to the Partnership or the
Company. (c) Notwithstanding anything to the contrary contained herein, the
Participant shall not, without the consent of the Administrator (which shall not
be unreasonably withheld), Transfer any vested LTIP Units or convert the LTIP
Units into Partnership common units prior to the third anniversary of the date
on which the Restrictions (as defined below) hereunder lapse or expire and the
LTIP Units vest (the “Post-Vesting Transfer Restrictions”); provided, however,
that the Post-Vesting Transfer Restrictions shall not apply to (i) any Transfer
of LTIP Units to the Partnership or the Company (including by means of a
redemption), (ii) any Transfer in satisfaction of any withholding obligations
with respect to the Award, (iii) any Transfer following the Participant’s
Termination of Service, including without limitation by will or pursuant to the
laws of descent and distribution or (iv) any Transfer upon the occurrence of,
and in connection with, a Change in Control with respect to the LTIP Units (or
such earlier time as is necessary in order for the Participant to participate in
such Change in Control transaction with respect to the LTIP Units and receive
the consideration payable with respect thereto in connection with such Change in
Control). For purposes of this Agreement, “Restrictions” means the exposure to
forfeiture set forth in Sections 3 and 4 and the restrictions on sale or other
transfer set forth in this Section 2(b). 3. Vesting. Subject to Section 4
hereof, the Restrictions shall lapse and the LTIP Units shall vest and become
nonforfeitable with respect to one-third (1/3) of the LTIP Units on each of the
first, second, and third anniversaries of the Grant Date, subject to the
Participant’s continued service through the applicable vesting date. In
addition, subject to the limitations imposed under Section 13.8 of the Plan, the
vesting of the LTIP Units and lapsing of Restrictions may be accelerated
pursuant to Section 13.2 of the Plan. 4. Effect of Termination of Service. In
the event of the Participant’s Termination of Service for any reason, any and
all LTIP Units that have not vested as of the date of such Termination of
Service (after taking into account any accelerated vesting and lapsing of
Restrictions which may occur in connection with such termination (if any)) shall
automatically and without further action be cancelled and forfeited without
payment of any consideration therefor, and the Participant shall have no further
right to or interest in such LTIP Units. No LTIP Units which have not vested as
of the date of the Participant’s Termination of Service shall thereafter become
vested. 5. Execution and Return of Documents and Certificates. At the Company’s
or the Partnership’s request, the Participant hereby agrees to promptly execute,
deliver and return to the Partnership any and all documents or certificates that
the Company or the Partnership deems necessary or desirable to effectuate the
cancellation and forfeiture of the unvested LTIP Units and the portion of the
Award attributable to the unvested LTIP Units, and/or to effectuate the transfer
or surrender of such unvested LTIP Units and portion of the Award to the
Partnership. 2 US-DOCS\104383499.4



--------------------------------------------------------------------------------



 
[a2018timebasedltipunitaw003.jpg]
6. Covenants, Representations and Warranties. The Participant hereby represents,
warrants, covenants, acknowledges and agrees on behalf of the Participant and
his or her spouse, if applicable, that: (a) Investment. The Participant is
holding the Award and the LTIP Units for the Participant’s own account, and not
for the account of any other Person. The Participant is holding the Award and
the LTIP Units for investment and not with a view to distribution or resale
thereof except in compliance with applicable laws regulating securities. (b)
Relation to the Partnership. The Participant is presently an executive officer
and employee of, or consultant to, the Partnership or a Subsidiary, or is
otherwise providing services to or for the benefit of the Partnership, and in
such capacity has become personally familiar with the business of the
Partnership. (c) Access to Information. The Participant has had the opportunity
to ask questions of, and to receive answers from, the Partnership with respect
to the terms and conditions of the transactions contemplated hereby and with
respect to the business, affairs, financial conditions, and results of
operations of the Partnership. (d) Registration. The Participant understands
that the LTIP Units have not been registered under the Securities Act of 1933,
as amended (the “Securities Act”), and the LTIP Units cannot be transferred by
the Participant unless such transfer is registered under the Securities Act or
an exemption from such registration is available. The Partnership has made no
agreements, covenants or undertakings whatsoever to register the transfer of the
LTIP Units under the Securities Act. The Partnership has made no
representations, warranties, or covenants whatsoever as to whether any exemption
from the Securities Act, including, without limitation, any exemption for
limited sales in routine brokers’ transactions pursuant to Rule 144 of the
Securities Act, will be available. If an exemption under Rule 144 is available
at all, it will not be available until at least six months from issuance of the
Award and then not unless the terms and conditions of Rule 144 have been
satisfied. (e) Public Trading. None of the Partnership’s securities are
presently publicly traded, and the Partnership has made no representations,
covenants or agreements as to whether there will be a public market for any of
its securities. (f) Tax Advice. The Partnership has made no warranties or
representations to the Participant with respect to the income tax consequences
of the transactions contemplated by this Agreement (including, without
limitation, with respect to the decision of whether to make an election under
Section 83(b) of the Code), and the Participant is in no manner relying on the
Partnership or its representatives for an assessment of such tax consequences.
Participant hereby recognizes that the Internal Revenue Service has proposed
regulations under Sections 83 and 704 of the Code that may affect the proper
treatment of the LTIP Units for federal income tax purposes. In the event that
those proposed regulations are finalized, the Participant hereby agrees to
cooperate with the Partnership in amending this Agreement and the Partnership
Agreement, and to take such other action as may be required, to conform to such
regulations. Participant hereby further recognizes that the U.S. Congress is
considering legislation that would change the federal tax consequences of owning
and disposing of LTIP Units. The Participant is advised to consult with his or
her own tax advisor with respect to such tax consequences and his or her
ownership of the LTIP Units. 7. Capital Account. The Participant shall make no
contribution of capital to the Partnership in connection with the Award and, as
a result, the Participant’s Capital Account balance in the Partnership
immediately after its receipt of the LTIP Units shall be equal to zero, unless
the Participant was a Partner in the Partnership prior to such issuance, in
which case the Participant’s Capital Account balance shall not be increased as a
result of its receipt of the LTIP Units. 8. Redemption Rights. Notwithstanding
the contrary terms in the Partnership Agreement, Partnership Units which are
acquired upon the conversion of the LTIP Units shall not, without the consent of
the Partnership 3 US-DOCS\104383499.4



--------------------------------------------------------------------------------



 
[a2018timebasedltipunitaw004.jpg]
(which may be given or withheld in its sole discretion), be redeemed pursuant to
Section 15.1 of the Partnership Agreement within two years of the date of the
issuance of such LTIP Units. 9. Section 83(b) Election. The Participant
covenants that the Participant shall make a timely election under Section 83(b)
of the Code (and any comparable election in the state of the Participant’s
residence) with respect to the LTIP Units covered by the Award, and the
Partnership hereby consents to the making of such election(s). In connection
with such election, the Participant and the Participant’s spouse, if applicable,
shall promptly provide a copy of such election to the Partnership. Instructions
for completing an election under Section 83(b) of the Code and a form of
election under Section 83(b) of the Code are attached hereto as Exhibit A. The
Participant represents that the Participant has consulted any tax advisor(s)
that the Participant deems advisable in connection with the filing of an
election under Section 83(b) of the Code and similar state tax provisions. The
Participant acknowledges that it is the Participant’s sole responsibility, and
not the Company’s or the Partnership’s, to timely file an election under Section
83(b) of the Code (and any comparable state election), even if the Participant
requests that the Company or the Partnership, or any representative of the
Company or the Partnership, make such filing on the Participant’s behalf. The
Participant should consult his or her tax advisor to determine if there is a
comparable election to file in the state of his or her residence. 10. Ownership
Information. The Participant hereby covenants that so long as the Participant
holds any LTIP Units, at the request of the Partnership, the Participant shall
disclose to the Partnership in writing such information relating to the
Participant’s ownership of the LTIP Units as the Partnership reasonably believes
to be necessary or desirable to ascertain in order to comply with the Code or
the requirements of any other appropriate taxing authority. 11. Taxes. The
Partnership and the Participant intend that (a) the LTIP Units be treated as a
“profits interest” as defined in Internal Revenue Service Revenue Procedure
93-27, as clarified by Revenue Procedure 2001- 43, (b) the issuance of such
units not be a taxable event to the Partnership or the Participant as provided
in such revenue procedure, and (c) the Partnership Agreement, the Plan and this
Agreement be interpreted consistently with such intent. In furtherance of such
intent, effective immediately prior to the issuance of the LTIP Units, the
Partnership may revalue all Partnership assets to their respective gross fair
market values, and make the resulting adjustments to the “Capital Accounts” (as
defined in the Partnership Agreement) of the partners, in each case as set forth
in the Partnership Agreement. The Company, the Partnership or any Subsidiary may
withhold from the Participant’s wages, or require the Participant to pay to such
entity, any applicable withholding or employment taxes resulting from the
issuance of the Award hereunder, from the vesting or lapse of any restrictions
imposed on the Award, or from the ownership or disposition of the LTIP Units.
12. Remedies. The Participant shall be liable to the Partnership for all costs
and damages, including incidental and consequential damages, resulting from a
disposition of the Award or the LTIP Units which is in violation of the
provisions of this Agreement. Without limiting the generality of the foregoing,
the Participant agrees that the Partnership shall be entitled to obtain specific
performance of the obligations of the Participant under this Agreement and
immediate injunctive relief in the event any action or proceeding is brought in
equity to enforce the same. The Participant will not urge as a defense that
there is an adequate remedy at law. 13. Restrictive Legends. Certificates
evidencing the Award, to the extent such certificates are issued, may bear such
restrictive legends as the Partnership and/or the Partnership’s counsel may deem
necessary or advisable under applicable law or pursuant to this Agreement,
including, without limitation, the following legends or any legends similar
thereto: “The securities represented hereby have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”). Any transfer of such
securities will be invalid unless a Registration Statement under the Securities
Act is in effect as to such transfer or in the opinion of 4 US-DOCS\104383499.4



--------------------------------------------------------------------------------



 
[a2018timebasedltipunitaw005.jpg]
counsel for Hudson Pacific Properties, L.P. (the “Partnership”) such
registration is unnecessary in order for such transfer to comply with the
Securities Act.” “The securities represented hereby are subject to forfeiture,
transferability and other restrictions as set forth in (i) a written agreement
with the Partnership, (ii) the Amended and Restated Hudson Pacific Properties,
Inc., and Hudson Pacific Properties, L.P. 2010 Incentive Award Plan and (iii)
the Fourth Amended and Restated Agreement of Limited Partnership of Hudson
Pacific Properties, L.P., in each case, as has been and as may in the future be
amended (or amended and restated) from time to time, and such securities may not
be sold or otherwise transferred except pursuant to the provisions of such
documents.” 14. Restrictions on Public Sale by the Participant. To the extent
not inconsistent with applicable law, the Participant agrees not to effect any
sale or distribution of the LTIP Units or any similar security of the Company or
the Partnership, or any securities convertible into or exchangeable or
exercisable for such securities, including a sale pursuant to Rule 144 under the
Securities Act, during the 14 days prior to, and for a period of up to 90 days
beginning on the date of the pricing of any public or private debt or equity
securities offering by the Company or the Partnership (except as part of such
offering), if and to the extent requested in writing by the Partnership or the
Company in the case of a non-underwritten public or private offering or if and
to the extent requested in writing by the managing underwriter or underwriters
(or initial purchaser or initial purchasers, as the case may be) and consented
to by the Partnership or the Company, which consent may be given or withheld in
the Partnership’s or the Company’s sole and absolute discretion, in the case of
an underwritten public or private offering (such agreement to be in the form of
a lock-up agreement provided by the Company, the Partnership, managing
underwriter or underwriters, or initial purchaser or initial purchasers, as the
case may be). 15. Code Section 409A. (a) To the extent applicable, this
Agreement shall be interpreted in accordance with Section 409A of the Code and
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the effective date of this Agreement. Notwithstanding
any provision of this Agreement to the contrary, in the event that following the
effective date of this Agreement, the Company or the Partnership determines that
the Award may be subject to Section 409A of the Code and related Department of
Treasury guidance (including such Department of Treasury guidance as may be
issued after the effective date of this Agreement), the Company or the
Partnership may adopt such amendments to this Agreement or adopt other policies
and procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Company or the Partnership
determines are necessary or appropriate to (a) exempt the Award from Section
409A of the Code and/or preserve the intended tax treatment of the benefits
provided with respect to the Award, or (b) comply with the requirements of
Section 409A of the Code and related Department of Treasury guidance; provided,
however, that this Section 15 shall not create any obligation on the part of the
Company, the Partnership or any Subsidiary to adopt any such amendment, policy
or procedure or take any such other action, and none of the Company, the
Partnership or any Subsidiary shall have any obligation to indemnify any person
for any taxes imposed under or by operation of Section 409A of the Code. (b)
Potential Six-Month Delay. Notwithstanding anything to the contrary in this
Agreement, no amounts shall be paid to the Participant under this Agreement
issued in accordance herewith during the six (6)- month period following the
Participant’s “separation from service” to the extent that the Administrator
determines that the Participant is a “specified employee” (each within the
meaning of Section 409A) at the time of such separation from service and that
paying such amounts at the time or times indicated in this Agreement would be a
prohibited distribution under Code Section 409A(a)(2)(b)(i). If the payment of
any such amounts is delayed as a result of the previous sentence, then on the
first business day following the end of such six (6)-month period (or such
earlier date upon which such amount can be paid under Section 409A without being
subject to such additional 5 US-DOCS\104383499.4



--------------------------------------------------------------------------------



 
[a2018timebasedltipunitaw006.jpg]
taxes), the Company shall pay to the Participant in a lump-sum all amounts that
would have otherwise been payable to the Participant during such six (6)-month
period under this Agreement. 16. Miscellaneous. (a) Incorporation of Terms of
Plan; Authority of Administrator. This Agreement is subject to the terms and
conditions of the Plan, which are incorporated herein by reference, including
without limitation Section 13.2 of the Plan. In the event of any inconsistency
between the Plan and this Agreement generally, the terms of the Plan shall
control. In accordance with the Plan (and not in limitation of any other
provision), the Administrator shall make all determinations under this Agreement
in its sole and absolute discretion and all interested parties shall be bound by
such determinations. (b) Not a Contract of Employment. Nothing in this Agreement
or the Plan shall confer upon the Participant any right to continue to serve as
an Employee or other service provider of the Company, the Partnership or any of
their Affiliates or shall interfere with or restrict in any way the rights of
the Company, the Partnership or their Affiliates, which rights are hereby
expressly reserved, to discharge or terminate the services of the Participant at
any time for any reason whatsoever, with or without Cause, except to the extent
expressly provided to the contrary in a written agreement between the Company,
the Partnership or an Affiliate, on the one hand, and the Participant on the
other. (c) Governing Law. The laws of the State of Maryland shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws. (d) Conformity to Securities Laws. The
Participant acknowledges that the Plan and this Agreement are intended to
conform to the extent necessary with all provisions of the Securities Act and
the Exchange Act, and any and all regulations and rules promulgated by the
Securities and Exchange Commission thereunder, as well as all applicable state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Award of LTIP Units is made,
only in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by applicable law, the Plan, this Award and this Agreement
shall be deemed amended to the extent necessary to conform to such laws, rules
and regulations. (e) Amendment, Suspension and Termination. To the extent
permitted by the Plan and the Partnership Agreement, this Agreement may be
wholly or partially amended or otherwise modified, suspended or terminated at
any time or from time to time by the Administrator or the Board; provided,
however, that, except as may otherwise be provided by the Plan and the
Partnership Agreement, no amendment, modification, suspension or termination of
this Agreement shall adversely affect the Award in any material way without the
prior written consent of the Participant. (f) Notices. Notices required or
permitted hereunder shall be given in writing and shall be deemed effectively
given upon personal delivery or upon deposit in the United States mail by
certified mail, with postage and fees prepaid, addressed to the Participant to
his address shown in the Company records, and to the Company and the Partnership
at their principal executive office(s). (g) Successors and Assigns. The Company
and the Partnership may assign any of its rights under this Agreement to single
or multiple assignees, and this Agreement shall inure to the benefit of the
successors and assigns of the Company and the Partnership. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
the Participant and his or her heirs, executors, administrators, successors and
assigns. 6 US-DOCS\104383499.4



--------------------------------------------------------------------------------



 
[a2018timebasedltipunitaw007.jpg]
(h) Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan, the Partnership or this Agreement, if the Participant is
subject to Section 16 of the Exchange Act, then the Plan, the Partnership
Agreement the Award and this Agreement shall be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3 of the Exchange Act) that
are requirements for the application of such exemptive rule. To the extent
permitted by applicable law, this Agreement shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule. (i) Entire
Agreement. The Plan, the Partnership Agreement, and this Agreement (including
all exhibits thereto, if any) constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and its Affiliates, the Partnership and the Participant with respect to the
subject matter hereof. (j) Clawback. This Award shall be subject to any clawback
or recoupment policy currently in effect or as may be adopted by the Company or
the Partnership, in each case, as may be amended from time to time. (k) Survival
of Representations and Warranties. The representations, warranties and covenants
contained in Section 6 hereof shall survive the later of the date of execution
and delivery of this Agreement or the issuance of the Award. (j) Spousal
Consent. As a condition to the Partnership’s, the Company’s and their
Subsidiaries’ obligations under this Agreement, the spouse of the Participant,
if any, shall execute and deliver to the Partnership the Consent of Spouse
attached hereto as Exhibit B. (k) Fractional Units. For purposes of this
Agreement, any fractional LTIP Units that vest or become entitled to
distributions pursuant to the Partnership Agreement shall be rounded as
determined by the Company or the Partnership; provided, however, that in no
event shall such rounding cause the aggregate number of LTIP Units that vest or
become entitled to such distributions to exceed the total number of LTIP Units
set forth in Section 1 of this Agreement. (Signature page follows) 7
US-DOCS\104383499.4



--------------------------------------------------------------------------------



 
[a2018timebasedltipunitaw008.jpg]
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written. HUDSON PACIFIC PROPERTIES, INC., a Maryland
corporation By: __________________________________ Name:
_______________________________ Title: _________________________________ HUDSON
PACIFIC PROPERTIES, L.P. a Maryland limited partnership By: Hudson Pacific
Properties, Inc., a Maryland corporation Its: General Partner By:
__________________________________ Name: _______________________________ Title:
_________________________________ The Participant hereby accepts and agrees to
be bound by all of the terms and conditions of this Agreement.
____________________________ Name: S-1 US-DOCS\104383499.4



--------------------------------------------------------------------------------



 
[a2018timebasedltipunitaw009.jpg]
Exhibit A FORM OF SECTION 83(b) ELECTION AND INSTRUCTIONS These instructions are
provided to assist you if you choose to make an election under Section 83(b) of
the Internal Revenue Code, as amended, with respect to the LTIP Units of Hudson
Pacific Properties, L.P. transferred to you. Please consult with your personal
tax advisor as to whether an election of this nature will be in your best
interests in light of your personal tax situation. The executed original of the
Section 83(b) election must be filed with the Internal Revenue Service not later
than 30 days after the grant date. PLEASE NOTE: There is no remedy for failure
to file on time. Follow the steps outlined below to ensure that the election is
mailed and filed correctly and in a timely manner. PLEASE ALSO NOTE: If you make
the Section 83(b) election, the election is irrevocable. Complete all of the
Section 83(b) election steps below: 1. Complete the Section 83(b) election form
(sample form follows) and make three copies of the signed election form. (Your
spouse, if any, should also sign the Section 83(b) election form.) 2. Prepare a
cover letter to the Internal Revenue Service (sample letter included, following
election form). 3. Send the cover letter with the originally executed Section
83(b) election form and one copy via certified mail, return receipt requested to
the Internal Revenue Service at the address of the Internal Revenue Service
where you file your personal tax returns.  It is advisable that you have the
package date-stamped at the post office. Enclose a self- addressed, stamped
envelope so that the Internal Revenue Service may return a date-stamped copy to
you. However, your postmarked receipt is your proof of having timely filed the
Section 83(b) election if you do not receive confirmation from the Internal
Revenue Service. 4. One copy must be sent to Hudson Pacific Properties, L.P. for
its records. 5. Keep one copy for your files and, if required by applicable law,
attach to your federal income tax return for the applicable calendar year. 6.
Retain the Internal Revenue Service file stamped copy (when returned) for your
records. Please consult your personal tax advisor for the address of the office
of the Internal Revenue Service to which you should mail your election form.
US-DOCS\104383499.4



--------------------------------------------------------------------------------



 
[a2018timebasedltipunitaw010.jpg]
ELECTION PURSUANT TO SECTION 83(b) OF THE INTERNAL REVENUE CODE TO INCLUDE IN
GROSS INCOME THE EXCESS OVER THE PURCHASE PRICE, IF ANY, OF THE VALUE OF
PROPERTY TRANSFERRED IN CONNECTION WITH SERVICES The undersigned hereby elects
pursuant to Section 83(b) of the Internal Revenue Code of 1986, as amended, to
include in the undersigned’s gross income for the taxable year in which the
property was transferred the excess (if any) of the fair market value of the
property described below, over the amount the undersigned paid for such
property, if any, and supplies herewith the following information in accordance
with the Treasury regulations promulgated under Section 83(b): 1. The name,
address and taxpayer identification (social security) number of the undersigned,
and the taxable year in which this election is being made, are: TAXPAYER’S NAME:
TAXPAYER’S SOCIAL SECURITY NUMBER: ADDRESS: TAXABLE YEAR: The name, address and
taxpayer identification (social security) number of the undersigned’s spouse are
(complete if applicable): SPOUSE’S NAME: SPOUSE’S SOCIAL SECURITY NUMBER:
ADDRESS: 2. The property with respect to which the election is made consists of
________ LTIP Units (the “Units”) of Hudson Pacific Properties, L.P. (the
“Company”), representing an interest in the future profits, losses and
distributions of the Company. 3. The date on which the above property was
transferred to the undersigned was _______________. 4. The above property is
subject to the following restrictions: The Units are subject to forfeiture to
the extent unvested upon a termination of service with the Company under certain
circumstances. These restrictions lapse upon the satisfaction of certain
conditions as set forth in an agreement between the taxpayer and the Company. In
addition, the Units are subject to certain transfer restrictions pursuant to
such agreement and the Fourth Amended and Restated Agreement of Limited
Partnership of Hudson Pacific Properties, L.P., as amended (or amended and
restated) from time to time, should the taxpayer wish to transfer the Units. 5.
The fair market value of the above property at the time of transfer (determined
without regard to any restrictions other than those which by their terms will
never lapse) was $0. 6. The amount paid for the above property by the
undersigned was $0. 7. The undersigned taxpayer will file this election with the
Internal Revenue Service office with which taxpayer files his or her annual
income tax return not later than 30 days after the date of transfer of the
property. A copy of this election will be furnished to the person for whom the
services were performed, and, if required by applicable law, a copy will be
filed with the income tax return of the undersigned to which this election
relates. The undersigned is the person performing the services in connection
with which the property was transferred.



--------------------------------------------------------------------------------



 
[a2018timebasedltipunitaw011.jpg]
Date: _________________ ____________________________________ Name: Date:
_________________ ____________________________________ Name of Spouse:



--------------------------------------------------------------------------------



 
[a2018timebasedltipunitaw012.jpg]
VIA CERTIFIED MAIL RETURN RECEIPT REQUESTED Internal Revenue Service
______________________________________ [Address where taxpayer files returns]
Re: Election under Section 83(b) of the Internal Revenue Code of 1986 Taxpayer:
________________________________________________ Taxpayer’s Social Security
Number: ___________________________ Taxpayer’s Spouse:
________________________________________ Taxpayer’s Spouse’s Social Security
Number: ____________________ Ladies and Gentlemen: Enclosed please find an
original and one copy of an Election under Section 83(b) of the Internal Revenue
Code of 1986, as amended, being made by the taxpayer referenced above. Please
acknowledge receipt of the enclosed materials by stamping the enclosed copy of
the Election and returning it to me in the self-addressed stamped envelope
provided herewith. Very truly yours, ___________________________________ [Name]
Enclosures cc: Hudson Pacific Properties, L.P.



--------------------------------------------------------------------------------



 
[a2018timebasedltipunitaw013.jpg]
Exhibit B CONSENT OF SPOUSE I, ____________, spouse of __________, have read and
approve the foregoing Time-Based LTIP Unit Agreement (the “Agreement”) and all
exhibits thereto, the Partnership Agreement and the Plan (each as defined in the
Agreement). In consideration of the granting to my spouse of the LTIP Units of
Hudson Pacific Properties, L.P. (the “Partnership”) as set forth in the
Agreement, I hereby appoint my spouse as my attorney-in-fact in respect to the
exercise of any rights and taking of all actions under the Agreement and all
exhibits thereto and agree to be bound by the provisions of the Agreement and
all exhibits thereto insofar as I may have any rights in said Agreement or any
exhibits thereto or any shares issued pursuant thereto under the community
property laws or similar laws relating to marital property in effect in the
state of our residence as of the date of the signing of the foregoing Agreement
and exhibits thereto or otherwise. I understand that this Consent of Spouse may
not be altered, amended, modified or revoked other than by a writing signed by
me, the Partnership and Hudson Pacific Properties, Inc. Grant Date: ____________
By: ________________________________ Print name:__________________________
Dated: ___________________ If applicable, you must print, complete and return
this Consent of Spouse to Hudson Pacific Properties, L.P. Please only print and
return this page.



--------------------------------------------------------------------------------



 